Title: C. W. F. Dumas to John Adams: A Translation, 10 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 10 March 1781

This morning I delivered your various packets, as you ordered, beginning with the president of their High Mightinesses. He asked some questions such as “where did this come from?” “What are its contents?” etc. I named you, as well as your current location, and your capacity as minister plenipotentiary of the United States in Europe. I told him the substance of what the packet contained and left him a card with my name and residence. As for the three northern ministers, it was their mail day so I could only gain entry to see the Danish minister. He asked me to assure you, sir, that he will forward your letter to his court. I left the packets with a card for the two other ministers. The Duc de La Vauguyon told me he would respond to you. This evening I will send our friend his packet. I have the honor to be with sincere respect, sir, your very humble and very obedient servant

Dumas

